MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                    FILED
this Memorandum Decision shall not be                          Apr 28 2016, 5:39 am

regarded as precedent or cited before any                           CLERK
                                                                Indiana Supreme Court
court except for the purpose of establishing                       Court of Appeals
                                                                     and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
John T. Wilson                                            Gregory F. Zoeller
Anderson, Indiana                                         Attorney General of Indiana
                                                          Richard C. Webster
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

M.D.,                                                     April 28, 2016
Appellant-Respondent,                                     Court of Appeals Case No.
                                                          33A01-1509-JV-1522
        v.                                                Appeal from the
                                                          Henry Circuit Court
State of Indiana,                                         The Honorable
Appellee-Petitioner.                                      Mary G. Willis, Judge
                                                          Trial Court Cause No.
                                                          33C01-1503-JD-16



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 33A01-1509-JV-1522 | April 28, 2016   Page 1 of 4
[1]   M.D. appeals his adjudication as a delinquent child for committing battery, 1

      which would be a Level 5 felony if committed by an adult. He raises the

      following issue for our review on appeal: whether the juvenile court abused its

      discretion when it ordered him to serve time in secure detention. We dismiss as

      moot.


[2]   In March 2015, M.D. and K.B. were both fourteen years old and attended New

      Castle Middle School in Henry County, Indiana. On March 9, 2015, K.B. had

      a bloody nose, and during seventh hour, M.D. began to flick K.B.’s nose as

      they lined up to leave the classroom. M.D. kept asking K.B if he wanted to

      fight. M.D. walked to the stairwell, waiting for K.B.; when K.B. approached,

      M.D. again asked him if he wanted to fight. K.B. responded, “No” and

      “nudged” M.D. out of the way. Tr. at 14. M.D. pushed K.B., and K.B. pushed

      him back. M.D. then grabbed K.B. and threw him down the stairs, causing

      K.B. to break his right wrist.


[3]   On March 26, 2015, the State filed a petition alleging that M.D. was a

      delinquent child for committing battery, which would be a Level 5 felony if

      committed by an adult. At a fact-finding hearing held on July 31, 2015, M.D.

      admitted to flicking K.B.’s nose and to throwing him down the stairs, but M.D.

      claimed he was acting in self-defense. At the conclusion of the fact-finding




      1
          See Ind. Code § 35-42-2-1(b), (f)(1).



      Court of Appeals of Indiana | Memorandum Decision 33A01-1509-JV-1522 | April 28, 2016   Page 2 of 4
      hearing, the juvenile court entered a true finding for battery, which would be a

      Level 5 felony if committed by an adult. At a later-held disposition hearing, the

      juvenile court ordered M.D. confined to the Delaware County Detention

      Center for ninety days, all suspended except for three weekends.2 M.D. now

      appeals.


[4]   M.D. argues that the juvenile court abused its discretion when it ordered him to

      serve three weekends in secure detention because the goal of such detention was

      not to rehabilitate him. Our initial inquiry is to determine whether the doctrine

      of mootness precludes us from addressing M.D.’s contention. The long-

      standing rule in Indiana has been that a case is deemed moot when no effective

      relief can be rendered to the parties before the court. R.A. v. State, 770 N.E.2d
376, 378 (Ind. Ct. App. 2002) (citing In re Lawrance, 579 N.E.2d 32, 37 (Ind.

      1991)). “When the controversy at issue in a case ‘has been ended or settled, or

      in some manner disposed of, so as to render it unnecessary to decide the

      question involved, the case will be dismissed.’” A.D. v. State, 736 N.E.2d 1274,

      1276 (Ind. Ct. App. 2000) (quoting Dunn v. State, 163 Ind. 317, 321, 71 N.E.
890, 891 (1904)). Here, the juvenile court ordered M.D. to serve three

      weekends in secure detention, which were specified as September 4 through 6,

      2015, September 18 through 20, 2015, and September 25 through 27, 2015. Tr.

      at 77; Appellant’s App. at 32. Thus, M.D. has already completed his time in



      2
        Although in the dispositional order the juvenile court specified that five consecutive weekends would be
      served, only three weekends were set for secure detention and included as part of the conditions of probation.
      Appellant’s App. 28, 32; Tr. at 77.

      Court of Appeals of Indiana | Memorandum Decision 33A01-1509-JV-1522 | April 28, 2016              Page 3 of 4
      secure detention, and even if M.D. were to prevail in his argument, this court

      would be unable to render him any effective relief. We, therefore, conclude that

      this case is deemed moot and dismiss M.D.’s appeal.


[5]   Dismissed.


[6]   Riley, J., and Pyle, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 33A01-1509-JV-1522 | April 28, 2016   Page 4 of 4